     Case 2:19-cv-00722-JAD-NJK Document 14 Filed 11/19/20 Page 1 of 1




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                        DISTRICT OF NEVADA
 4

 5    DAVID BURNS,                                       Case No. 2:19-cv-00722-JAD-NJK
 6                                     Plaintiff,        ORDER EXTENDING STAY
 7                     v.
 8    M.D. HANF, et al.,
 9                                  Defendants.
10

11          This case was referred to the Inmate Early Mediation (“IEM”) Program on October 28,

12   2020. Docket No. 9. The case was stayed for 90 days to January 26, 2021, to allow Plaintiff and

13   Defendants an opportunity to settle their dispute. Due to the pandemic, the mediation session will

14   not be held before the stay expires.   The Court now extends the stay until three days after the

15   scheduled IEM, currently set for February 5, 2021, at 8:30 a.m. The status report is also due on

16   that date. During this stay period and until the Court lifts the stay, no other pleadings or papers

17   may be filed in this case, and the parties may not engage in any discovery, nor are the parties

18   required to respond to any paper filed in violation of the stay unless specifically ordered by the

19   Court to do so.

20          For the foregoing reasons, it is ordered that the stay is extended until three days after the

21   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

22   by that date.

23          IT IS SO ORDERED.

24          DATED: November 19, 2020

25

26
                                                    Nancy J. Koppe
27                                                  United States Magistrate Judge
28
